Citation Nr: 0412748	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) vocational rehabilitation 
subsistence allowance benefits.


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran retired in April 1999 after serving on active 
duty from April 1977 to April 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Committee on Waiver and Compromises (Committee) at the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The veteran contends that the alleged overpayment of VA 
vocational rehabilitation subsistence allowance benefits was 
not properly created.  Specifically, the veteran argues that 
the RO erroneously classified him as having taken a leave of 
absence from his classes between October 7, 2002 and December 
15, 2002.  He maintains that he was actively engaged in 
studies at home between October 2002 and mid-December 2002, 
and completed two courses. The veteran stated that he did 
take a short leave of absence between December 15, 2002 and 
January 6, 2003 and withdrew from classes in March 2003 due 
to family and health issues.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a debtor requests waiver of an overpayment and 
also asserts that the underlying debt is invalid, the VA must 
resolve both matters.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991).  Thus, the question of whether the overpayment at 
issue was properly created is inextricably intertwined with 
the issue pertaining to the veteran's entitlement to waiver 
of recovery of the overpayment.  See Parker v. Brown, 7 Vet. 
App. 116 (1994).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.

Furthermore, the Board notes that there is not a current 
financial status report of record and the most recent 
declaration of status of dependents is dated in July 2001.  
Since then, the veteran reported that his wife had twins in 
January 2003; was deployed to active duty; and that he had to 
quit school to take care of the twins.  In view of veteran's 
life changes, an updated financial status report and 
declaration of status of dependents would be helpful in 
ascertaining whether repayment of the debt, if still found 
valid, would be a financial hardship.

Accordingly, this case is REMANDED for the following action:

1.  Regarding the question as to the 
propriety of the creation of the 
overpayment, the RO should ensure that 
the VA's duty to assist and notify is 
satisfied as to this matter.  This should 
include requesting that the veteran 
provide evidence to support his 
allegations that he was actively pursuing 
his education between October 1, 2002 and 
December 31, 2002.  

2.  The RO should provide an accounting 
as to the creation of the overpayment in 
question.

3.  The RO should obtain a current 
financial status report and an updated 
declaration of status of dependents from 
the veteran.

4.  The RO should readjudicate the 
veteran's claim, specifically addressing 
the question at issue as noted above, 
namely the issue of the validity of the 
creation of the rehabilitation 
subsistence allowance benefits 
overpayment indebtedness.  If it is 
found, based upon the evidence of record, 
that the veteran's overpayment 
indebtedness was validly established, the 
RO should explain the legal basis for 
that conclusion and the evidence 
considered.  

5.  After completion of development above 
to include request of financial status 
report, the RO should re-adjudicate the 
veteran's claim for waiver of the 
overpayment of vocational rehabilitation 
subsistence allowance.  If any benefit on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
veteran should then be given the legally 
requisite opportunity to respond.

The purpose of this remand is to ensure due process and to 
assist the veteran in the development of his claim.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


